Citation Nr: 1123180	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-44 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs James H. Quillen Medical Center, in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for medical services provided by a private medical facility, specifically Morristown-Hamblen Hospital in Morristown, Tennessee, on March 4, 2010.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran appears to have had active service from November 1982 until November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) James H. Quillen Health Care System (Mountain Home) in Mountain Home, Tennessee, which denied the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-connected disabilities.

2.  On March 4, 2010, the Veteran presented to Morristown-Hamblen Hospital, a non-VA hospital, with a primary complaint of a rash.  

3.  The medical treatment received at the non-VA hospital on March 4, 2010, was not previously authorized nor was it of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on March 4, 2010, at the Morristown-Hamblen Hospital in Morristown, Tennessee have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52(a), 17.1000-17.1002 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

When a claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (indicating the VCAA has no effect on an appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply in these situations because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

For reasons and bases that will be discussed, the Board is partly denying the Veteran's claim because he does not have any adjudicated service-connected disabilities, so does not, and cannot possibly, qualify for payment or reimbursement of the unauthorized medical expenses in question according to the requirements of 38 U.S.C.A. § 1728 because this statute is predicated entirely on him at least having one service-connected disability (and irrespective of whether the treatment in question was for that particular disability).  This clearly is not the case, here, so the VCAA does not apply to this component of the claim.

As also will be explained, however, there remains the possibility of the Veteran having these medical expenses in question reimbursed if he alternatively satisfies the requirements of 38 U.S.C.A. § 1725 (the Millennium Act).  But for reasons and 
bases that also will be discussed, he does not, primarily because the Veteran's medical treatment was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

The VCAA requires that VA notify the Veteran of the type of evidence and information needed to substantiate his claim, including apprising him of whose specific responsibility (his or VA's) it is for obtaining this supporting evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

The Mountain Home VA Medical Center (VAMC) did not send the Veteran a VCAA notice letter, per se, including prior to initially denying his claim in the June 2010 decision that he appealed to the Board.  And, ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction, which, in this particular instance, was the VAMC rather than the local regional office (RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Nevertheless, even if, as here, there was not this pre-adjudicatory notice, this timing error can be effectively rectified ("cured") by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In response to his June 2010 Notice of Disagreement (NOD), in which the Veteran identified circumstances he believes mitigate against denying his claim, the VAMC reconsidered the Veteran's claim in August 2010, in which the previous denial was upheld.  In the August 2010 decision, the Veteran was informed of the statues and regulations applicable to his claim.  Subsequently, the VAMC sent the Veteran an SOC in September 2010 discussing the reasons and bases for denying his claim and again citing the applicable statutes and regulations.  In response to that SOC, the Veteran submitted an October 2010 substantive appeal (VA Form 9).

The VAMC has not had reason to readjudicate the claim since the NOD, SOC and VA Form 9 because no additional evidence has been identified or submitted that might change the result of the prior adjudication.  See Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  Moreover, the Veteran has a demonstrated awareness of the type of evidence and information needed to substantiate the claim, such that the Board may proceed with the adjudication of the claim without any undue prejudice from them not having received a VCAA notification letter, per se.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that VCAA notice errors are not presumptively prejudicial, rather, dependent on the specific facts and circumstances of a particular case, and that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof for showing how a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim).

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non- prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

Entitlement to Payment or Reimbursement of the Unauthorized
Medical Expenses incurred on March 4, 2010

The Veteran claims that he is entitled to payment or reimbursement of the medical expenses he incurred on March 4, 2010, when he sought emergency medical treatment at Morristown-Hamblen hospital.  According to the Veteran, on March 4, 2010, he experienced an allergic reaction to medication he was prescribed at the VA, and his symptoms were of such a severity that he was unable to seek treatment at a VAMC without risk to his health.  Having reviewed the evidence of record, the Board finds that the evidence is against the claim, and thus, the claim must be denied.  

There are two potentially applicable statutes, 38 U.S.C.A. § 1725 (the Millennium Act) concerning reimbursement for emergency treatment and 38 U.S.C.A. § 1728 concerning reimbursement of certain medical expenses.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.

The admission of an appellant to a non-VA hospital at the expense of VA generally must be authorized in advance.  38 C.F.R. § 17.54 (2010).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In this particular case at hand, there is no indication that prior authorization for the treatment the Veteran received on March 4, 2010, had been granted.  While the Veteran claims that he was instructed to seek medical care on that day, he is not claiming that he received prior authorization for his private medical treatment.   

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for:  (a) an adjudicated service-connected disability; (b) nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 17.120(a).

Unfortunately, the Veteran has no adjudicated service-connected disabilities.  Consequently, there is no possibility that he meets any of these requisite elements under 38 U.S.C.A. § 1728 (a)-(c) for payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, as these provisions all depend upon the existence of a service- connected disability.  There also is no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, which in certain instances 
might have qualified him under 38 U.S.C.A. § 1703(a) or 38 U.S.C.A. § 1728(d).

Consequently, the only possible means to reimbursement of the unauthorized medical expenses in this case is by way of 38 U.S.C.A. § 1725, for treatment of disabilities that are not service connected, pursuant to the Millennium Act, as described below.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities that has not been previously authorized may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted by Congress as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999).  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 1725.

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, statutory "requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); Zimick v. West, 11 Vet. App. 45, 49 (1998).  That is to say, these criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991).

Turning to the facts on this case, a March 4, 2010 VA record shows that the Veteran called the VA Telephone/VISN Call Center and reported to a nurse that he had a rash for two days.  He reported that the rash was mostly on his face, head, and neck, and that he experienced itching.  The Veteran stated that he felt like his head was swelling.  He stated that he was finishing a round of antibiotic treatment.  The nurse advised the Veteran, per VA medical system guidelines, to seek medical care within twelve to twenty-four hours.  The Veteran agreed.

The claims file shows that within a hour of his call to the VA Call Center, later on March 4, 2010, the Veteran sought emergency medical treatment at Morristown-Hamblen Hospital, a private medical facility.  At the time of his admission, the Veteran reported having an itchy rash with whelps on his head, arms, back, and groin for the past three days, a dry throat, and blurred vision.  He was noted to have recently taken an antibiotic.  On the associated physical examination, there was no evidence of respiratory distress; the Veteran's breath sounds were normal and his chest was nontender.  He had a temperature of 98 degrees.  His rash was generalized and urticarial.  The clinical impression was generalized allergic reaction secondary to a drug.  The Veteran was prescribed over the counter allergy medication and discharged to home.

In June 2010, the Veteran's claim was reviewed by a VA medical professional to determine whether the circumstances of the Veteran's March 4, 2010, private emergency medical treatment entitled him to payment or reimbursement under 38 U.S.C.A § 1725.  After her review, the medical professional determined that the emergency services rendered in this case were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  She explained that the March 4, 2010, VA/VISN Call Center record documented the nurse's recommendation that the Veteran be evaluated within twelve to twenty-four hours.  The reviewer commented that this was ample time for the Veteran to come to a VAMC for evaluation.  She further noted that at that time the Veteran reported having a rash and that there were no complaints of shortness of breath or tachycardia.

In his June 2010 NOD, the Veteran provided further details as to the circumstances surrounding his March 4, 2010, emergency medical treatment.  He stated that prior to this treatment, he was prescribed medication for an infection at a VAMC; he subsequently had an allergic reaction to the prescribed drug.  The Veteran stated that his allergic symptoms included hives, tightening of his airway, and a fever, which led him to call the VA nurse.  According to the Veteran, the VA nurse instructed him to visit any emergency room, as his symptoms could have possibly been hazardous to his health.  The Veteran stated that the VA is a two hour drive from his home. 

The Veteran reiterated his contentions in statements dated in July and August of 2010.  He stated that he could not have driven the two and one half hours to a VA medical facility at the time of his allergic reaction because it was difficult to breath.  He also reported that he does not have any other insurance.   

In August 2010, the Veteran's claims file was reviewed by a VA physician essentially to determine the emergent nature of his March 4, 2010, private medical care.  The physician stated that had the Veteran not called the VA Telephone/VSIN on that date and the VA nurse not advise him to seek help within twelve to twenty-four hours, the informed layman rule might have prevailed.  However, the physician stated that it was documented in the VA nurse's notes that the Veteran was not told to go to the nearest emergency room, but was told to seek care within twelve to twenty-four hours.  He further noted that the physical examination performed at Morristown-Hamblen did not document tachycardia or decreased blood pressure.  

Regrettably, the Board finds that the Veteran does not meet all of the requirements of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.  As such, reimbursement is prohibited.  Specifically, the Veteran does not meet the provisions of 38 U.S.C.A. § 1725(c), which requires evidence that a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson, such as arriving at the hospital in an ambulance.  Initially, the Board notes that there is no evidence that the Veteran attempted to seek treatment at the VA treatment facility at the time of his allergic reaction or that that he arrived at the Morristown-Hamblen emergency room via ambulance.  Moreover, the preponderance of the evidence does not show that the Veteran's allergic reaction symptoms were of such a severity that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  Indeed, after reviewing the medical evidence, the June 2010 and August 2010 VA medical professionals both concluded that the Veteran's reported symptomatology on March 4, 2010, were not of such a nature that a prudent lay person would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.  As highlighted by the VA medical professionals, after calling the VA Telephone/VISN Call Center the Veteran was advised by a VA nurse to seek medical treatment in twelve to twenty-four hours.  The June 2010 and August 2010 VA medical opinions are considered highly probative in this instance, as they are definitive, based upon a review of the claims file, and supported by detailed rationale.  Accordingly, these opinions are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinions against his claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Furthermore, there simply is no objective evidence, despite the Veteran's contentions, that he was required to immediately seek medical care due to his allergic reaction.  In this regard, the Board acknowledges the Veteran's report of his allergic reaction symptomatology, to include difficulty breathing, and his contention that his symptoms were of such a severity that he did not have time to seek care at a VAMC.  The Board acknowledges that the Veteran, as a layperson, is competent to report his allergic reaction jaw and tooth symptoms, as he experienced them first-hand.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nevertheless, his lay statements must be evaluated in conjunction with the medical evidence of record.    

In this regard, the Board finds that the Veteran's statements as to the circumstances surrounding and the nature of his March 2010 allergic reaction are not supported by the objective evidence of record.  Here, there is no objective evidence to support the Veteran's claim that the VA Telephone/VISN Call Center nurse instructed him to go to the nearest emergency room.  Indeed, the March 4, 201, VA Telephone/VISN Call Center note shows that the Veteran was instructed to seek medical care within twelve to twenty-four hours of his call.  Although in his numerous statements, the Veteran indicated that he had difficulty breathing at the time of his allergic reaction, both the March 4, 2010, VA Telephone/VISN Call Center record and the records from Morristown-Hamblen are negative for evidence of any respiratory distress.  While the Veteran reported having a dry throat at the time of his admission to the Morristown-Hamblen emergency room, the physical examination revealed that there was no evidence of respiratory distress and that the Veteran's breath sounds were normal.  Further, the Veteran indicated on his notice of disagreement that he had a fever, yet the emergency room report reflects that his temperature was only 98 degrees.  These inconsistencies in the Veteran's statements diminish his credibility.  The Board concludes that the objective evidence created at that time to be credible and therefore entitled to great probative value.  The statements provided by the Veteran concerning the necessity for emergency care are in conflict with the contemporaneous evidence and are, therefore, not credible.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that a prudent lay person would have reasonably expected that delay in the Veteran's treatment would have been hazardous to life or health.  The claim is therefore denied on this basis.

Because the Veteran does not meet all of the requirements of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 for payment or reimbursement of the medical expenses in question, the preponderance of the evidence is against his claim, in turn meaning there is no reasonable doubt to resolve in his favor and that the Board has no choice but to deny his claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Lastly, while the Board empathizes with the Veteran, the Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  38 U.S.C.A. § 1725.  The Board does not have authority to grant benefits simply because it might perceive the result to be inequitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).


ORDER

The claim for payment or reimbursement of the unauthorized medical expenses incurred on March 4, 2010, at the Morristown-Hamblen Hospital in Morristown, Tennessee, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


